DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 04/22/2022 is acknowledged.  The traversal is on the ground(s) because the applicant believes that the office states that that inventions lack the same corresponding technical feature.   This is not found persuasive because the office understands that the inventions have the same special technical feature and this was not the issue.   The office pointed out in the rejection that the inventions have the same special technical feature which is anthocyanins from black currants and bilberries (see page 4, 2nd para.), however the office also points out that this special technical feature does not make a contribution over the prior art because the documents listed in the written opinion of the ISA show the use of the anthocyanins of black currant and bilberries for the use in treating cardiovascular disease and specifically arterial stiffness. Thus, the special technical feature has been sufficiently described in the prior art and unity of invention is broken. The instant invention lacks novelty and inventive step.
The applicant also argues that since the international search authority has previously searched all inventions that it would not be a burden on the examiner to do the same, however the office is not bound to what the ISA does or finds and searching of the multiple inventions still requires unique search queries with class/subclass and text searching along with searching in different databases for the known prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/22/2022.
Claims 1-10 are being examined on the merits.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sandvik (From IDS, WO2004096240A1) and Jennings (From IDS, Higher anthocyanin intake is associated with lower arterial stiffness and central blood pressure in women, Am J Clin Nutr 2012;96:781-8.).
Sandvick’s general disclosure is to anthocyanins for the treatment of diabetes, cardiovascular disorders and lowering the risk of adverse side effects for women receiving hormone replacement therapy (see abstract).
Regarding claim 1, 4, and 7, Sandvick discloses a method of administering anthocyanins from the raw cake extracts of the fruit V. myrtillus and R. nigrum (see example 1, page 13) for preventing or treating cardiovascular problems, wherein the cardiovascular problems are myocardial infarction, ischemic stroke, arteriosclerosis, coronary revasculisation or a circulatory problem (see abstract and claims 3 and 4). 
Regarding claim 4, Sandvick teaches that the anthocyanin can be in the composition in at least 50% by weight (see page 21, @27).
Regarding claims 5 and 6, Sandvick teaches the anthocyanins to be cyanidin-3-o-p-glucoside, delphinidin-3-o-p-glucoside, and namely the 3-glucosides and 3-rutinosides of cyanidin and delphinidin (see pages 6 and 7).
Regarding claim 8, Sandvick teaches that the raw material used is the cakes of fruit skin produced as the waste product in fruit juice pressing from V. myrtillus and R. nigrum. (see example 1, page 13) which is the same as a pomace because a pomace is the pulpy residue remaining after fruit has been crushed in order to extract its juice.
Regarding claim 9, Sandvick teaches extracting the black currants and bilberries and then teaches the extract is run through an ion exchange column which is flushed with ion exchanged water (see page 14, lines 25-28) and this process is the same as using column chromatography.
Regarding claim 10, Sandvick teaches the dosage unit to be from 50 to 250 mg anthocyanin per day and from 1 to 4 times a day and teaches the dosage unit will depend on the individual patient and on the condition being treated (see page 9-10 from lines 30-37 and lines 1-2). 
Sandvick does not specifically teach that the method is for reducing arterial stiffness in a subject.
Jennings’ general disclosure is a scientific report on anthocyanins being used to reduce arterial stiffness (see abstract).
Regarding claim 1, Jennings’ teaches from the results of the study that higher intake of anthocyanins and flavones are inversely associated with lower arterial stiffness (see abstract’s conclusion, page 781).
Regarding claim 2, Jennings also teaches that a higher anthocyanin intake was associated with a lower systolic blood pressure (mean 6 SE: 23.0 6 1.4 mm Hg for quintile 5 compared with quintile 1; P-trend = 0.02) (see abstract’s results, page 781) and this would be indicative of the cardiovascular condition as being an improvement of blood pressure.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use extracts of black currants and bilberries for the method of treating cardiovascular diseases, improving cardiovascular conditions and reducing arterial stiffness in a subject because as Sandvick teaches extracts from black currants and bilberries containing anthocyanins can be used to treat cardiovascular conditions and as Jennings teaches, a greater intake of anthocyanins and flavones are inversely associated with lower arterial stiffness. Black currants and bilberries are known sources for anthocyanins and so using extracts from these berries would result in a composition for treating cardiovascular diseases of the instant invention. 
With the combined relied upon art there would be a great expectation of success in arriving at the instant invention because the instant limitations have already been disclosed in the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                 

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655